ICJ_119_AerialIncident1999_PAK_IND_2000-06-21_JUD_01_PO_01_EN.txt.  

Permanent Court of International Justice — Article 36, paragraph 2, of the
Court's Statute — Optional clause — Commonwealth nations reservation —
General Act for the Pacific Settlement of International Disputes — Assembly
resolution of 2 October 1924 — 1924 Protocol for the Pacific Settlement
of International Disputes — Assembly resolution of 26 September 1928 —
Article 17 of the 1928 General Act — Accession to the 1928 General Act.

1. | fully support the Court’s finding that it has no jurisdiction to
entertain the Application filed by Pakistan on 21 September 1999 (insti-
tuting proceedings against India in respect of a dispute relating to the
destruction, on 10 August 1999, of a Pakistani aircraft) on any of
the bases asserted by Pakistan as grounds for the Court’s jurisdiction:
(i) Article 17 of the General Act of 1928; (ii) the declarations made
by both Parties pursuant to Article 36, paragraph 2, of the Court's
Statute; and (iii) paragraph 1 of Article 36 of the Court’s Statute.

2. 1 would, however, like to shed light on the General Act of 1928, on
which Pakistan relies as one of the grounds for the Court's jurisdiction
and which the Court rejects as such.

Pakistan claims that British India (India) acceded to that Act on
21 May 1931 and that Pakistan itself acceded to that Act by automatic
succession pursuant to international customary law. The Court, without
finding it necessary to decide the issue of whether the General Act of
1928 itself is still in force, states that “India cannot be regarded as a party
to the [General Act of 1928] at the date when the Application in the
present case was filed by Pakistan” and concludes that “the Court has no
jurisdiction to entertain the Application on the basis of the provisions of
Article 17 of the General Act of 1928” (see Judgment, paras. 13-28).

I do not disagree with the Court’s reasoning rejecting Article 17 of the
General Act of 1928 as a basis for the Court’s jurisdiction. I, however, see
the General Act, which in Pakistan’s view is a basis for the Court’s juris-
diction, from a different angle.

3. I believe, for my part, that from the outset, the General Act of 1928
could not itself be considered a document which would confer compul-
sory jurisdiction upon the Court independently from or in addition to the
“optional clause” under Article 36, paragraph 2, of the Statute of the
Permanent Court of International Justice. This is the point on which

28
37 AERIAL INCIDENT (SEP. OP. ODA)

I take issue with the reasoning adopted by the Court in ruling that
Article 17 of the General Act of 1928 cannot constitute a basis of
the Court’s jurisdiction.

It is pertinent in this respect to take a brief look at how and in what
circumstances the General Act, which Pakistan cites as grounds for the
Court’s jurisdiction, was drafted in 1928 and the related issue of the man-
ner in which the concept of the compulsory jurisdiction of the Permanent
Court has developed.

x * x

4. The Statute of the Permanent Court of International Justice (as
approved by the Assembly of the League of Nations on 13 December
1920) entered into force on 2 September 1921 after the “Protocol of Sig-
nature of the Statute for the Court” had been ratified by a majority
(namely, 27 States) of the Members of the League of Nations (note: the
First Annual Report of the Permanent Court shows, on page 124, that
48 Members of the League of Nations had signed the Protocol by | June
1925).

Article 36 of the Statute, dealing with the Court’s jurisdiction, provides
in its paragraph 2 that:

“The Members of the League of Nations and the States men-
tioned in the Annex to the Covenant may, either when signing or
ratifying the protocol to which the present Statute is adjoined, or at
a later moment, declare that they recognise as compulsory ipso facto
and without special agreement, in relation to any other Member or
State accepting the same obligation, the jurisdiction of the Court in
all or any of the classes of legal disputes concerning:

(a) The interpretation of a Treaty;

(b) Any question of International Law;

(c) The existence of any fact which, if established, would constitute
a breach of an international obligation;

(d) The nature or extent of the reparation to be made for the
breach of an international obligation.”

The States parties to the Court’s Statute could make declarations under
Article 36, paragraph 2, the model of which was worded in the Protocol
of Signature of the Court as follows:

“Optional Clause

The undersigned, being duly authorised thereto, further declare,
on behalf of their Government that, from this date, they accept as
compulsory ipso facto and without special Convention, the jurisdic-
tion of the Court in conformity with Article 36, paragraph 2, of the
Statute of the Court, under the following conditions . . .”

5. Not many States, in fact, made this declaration in the first few years

29
38 AERIAL INCIDENT (SEP. OP. ODA)

after the Permanent Court was set up. Information maintained by the
League of Nations in its early days varied according to the documents
consulted. However, the first four volumes of the Annual Report of the
P.C.LJ., taken as a whole, would seem to indicate that the following
States successively made declarations and became bound by the “optional
clause” within a few years of adoption of the Court’s Statute: Austria
1921; Denmark 1921; Switzerland 1921; Netherlands 1921: Bulgaria
1921; Sweden 1921; Uruguay 1921; Norway 1921; Portugal 1921; Haiti
1921; Finland 1922; Lithuania 1922; and Estonia 1923 (see the Fourth
Annual Report, pp. 120, 416).

This list may not be entirely accurate or complete due to unclear
source information, which is conflicting even in the Permanent Court’s
documents. Yet it was evident that the number of such States making the
declaration was not large when compared with the total number of some
50 States that were parties to the Statute of the Permanent Court.

x oe

6. In these circumstances the Assembly of the League of Nations, in its
fifth session in 1924, in order to facilitate acceptance of the compulsory
jurisdiction of the Court by as many countries as possible, replied to the
question of the legality of making a reservation to the “optional clause”.
On 2 October 1924 the Assembly passed a resolution in which it consid-
ered that “the study of the . . . terms [of Article 36, paragraph 2] shows
them to be sufficiently wide to permit States to adhere to the special Pro-
tocol, opened for signature in virtue of Article 36, paragraph 2, with the
reservations which they regard as indispensable” and recommended States
to accede at the earliest possible date to the optional clause (League of
Nations Official Journal, Special Supplement No. 23, p. 225; see p. 497:
(Annex 30), Annex I (2) to A.135.1924).

7. In parallel with this resolution of 2 October 1924, the Assembly
recommended on the same day that all Members of the League of
Nations accept the “Protocol for the Pacific Settlement of International
Disputes” which the Assembly had drafted out of the desire to “facili-
tat{e] the complete application of the system provided in the Covenant
of the League of Nations for the pacific settlement of disputes between
States”. Article 3 of the “1924 Protocol” reads:

“The Signatory States undertake to recognise as compulsory, ipso
facto and without special agreement, the jurisdiction of the Perma-
nent Court of International Justice in the cases covered by para-
graph 2 of Article 36 of the Statute of the Court, but without preju-
dice to the right of any State, when acceding to the [optional clause]
to make reservations compatible with the said clause.” (/bid., p. 225:
see p. 498 (Annex 30a), Annex II to A.135.1924.)

30
39 AERIAL INCIDENT (SEP. OP. ODA)

On reading this text it is clear, however, that the 1924 Protocol was not
drafted in order to have the States parties directly bound by the compul-
sory jurisdiction of the Court but rather to encourage more States to
accept the “optional clause” of the Court’s Statute without prejudice to
the rights of States to make reservations they regarded as indispensable.
The drafters of the Protocol apparently did not consider that those States
unwilling to adhere to the compulsory jurisdiction of the Court by
accepting the “optional clause” of the Statute would in any case assume
anew the same obligation simply by acceding to the 1924 Protocol.

Both the resolution mentioned in paragraph 6 above and another reso-
lution to which the “1924 Protocol” was annexed dealing with what the
Assembly contemplated under a single subject-heading, namely, “Arbi-
tration, Security and Reduction of Armaments: Protocol for the Pacific
Settlement of International Disputes”, were intended to facilitate adher-
ence to the “optional clause” of the Court’s Statute by allowing States to
make whatever reservations they regarded as indispensable. They were
voted on together by roll-call and were passed by the unanimous vote of
the 48 delegates present.

8. In fact, in the first few years after 1924, only a few States (namely,
Belgium 1926; Ethiopia 1926; and Germany 1928) were to make decla-
rations under the “optional clause” in response to the appeal in the reso-
lution that “States accede at the earliest possible date” to that clause; the
“1924 Protocol” was not ratified by even one State and thus did not come
into force.

x OF

9. The Assembly in its ninth session in 1928 reiterated its appeal to
States to make declarations to accept the compulsory jurisdiction of the
Court. In a Resolution adopted on 26 September 1928 regarding the
optional clause of Article 36 of the Court’s Statute, the Assembly referred
to the 1924 Resolution, which, in its view, “ha[d] not so far produced all
the effect that [was] to be desired”. The Assembly was of the opinion that
“in order to facilitate effectively the acceptance of the clause in question,
it is expedient to diminish the obstacles which prevent States from com-
mitting themselves” and was further convinced that

“attention should once more be drawn to the possibility offered by
the terms of that clause to States which do not see their way to
accede to it without qualification, to do so subject to appropriate
reservations limiting the extent of their commitments, both as regards
duration and as regards scope”.

The Assembly recommended that “States which have not yet acceded to
the optional clause of Article 36 of the Statute . . . should, failing acces-

31
40 AERIAL INCIDENT (SEP. OP. ODA)

sion pure and simple, consider, with due regard to their interests, whether
they can accede on the conditions above indicated” (League of Nations
Official Journal, Special Supplement No. 64, p. 182; see p. 491).

10. Thus, within less than ten years of the founding of the Permanent
Court, reservations to the jurisdiction of the Court had become per-
missible in order to encourage States to accept the Court’s compulsory
jurisdiction.

A fairly large number of States acceded to the “optional clause” with
various types of reservation appended. By 1939, the total number of
States which had ratified the “optional clause”, and were thus bound by
it, was 29. These declarations, each accompanied by various types of
reservation, are found in the Annual Reports of the Permanent Court.

India, as one of these States, made a declaration on 19 September 1929
reading:

“On behalf of the Government of India and subject to ratification,
I accept as compulsory ipso facto and without special convention on
condition of reciprocity the jurisdiction of the Court in conformity
with Article 36, paragraph 2, of the Statute of the Court, for a
period of ten years and thereafter until such time as notice may be
given to terminate the acceptance, over all disputes arising after the
ratification of the present declaration with regard to situations or
facts subsequent to the said ratification:

other than . .. disputes with the government of any other Member of
the League which is a member of the British Commonwealth of
Nations, all of which disputes shall be settled in such manner as the
Parties have agreed or shall agree . . .”. (Sixth Annual Report of the
Permanent Court of International Justice (June 15th, 1929-June
15th, 1930), p. 482.)

India’s accession to the “optional clause” with the Commonwealth reser-
vation was identical to those of Great Britain (19 September 1929) and
other Commonwealth nations such New Zealand (19 September 1929),
the Union of South Africa (19 September 1929), Australia (20 September
1929), and Canada (20 September 1929).

%

11. In parallel with the above-mentioned resolution, the Assembly also
at its ninth session in 1928 prepared a draft of a General Act for the
Pacific Settlement of International Disputes in an attempt to unify the
numerous existing bilateral arbitration and conciliation treaties by way
of a comprehensive multilateral instrument. The draft suggested new con-
cepts for the “permanent or special conciliation commission” (Chapter |:
Conciliation) and the “arbitral tribunal” (Chapter I]: Arbitration), both
of which could be constituted according to the Act.

The draft of the General Act also provided for the judicial settlement
of international legal disputes (Chapter II: Judicial Settlement), namely

32
4l AERIAL INCIDENT (SEP. OP. ODA)

resort to the Permanent Court. A State might accede to the 1928 General
Act by choosing one of three formulae: Formula A (all provisions relat-
ing to conciliation, judicial settlement and arbitration); Formula B (con-
ciliation and judicial setttement); Formula C (conciliation only) (General
Act of 1928, Art. 38). Judicial settlement was in all cases accompanied by
resort to conciliation or arbitration.

Article 17, namely the first Article in Chapter If (Judicial Settlement),
of the General Act read:

“All disputes with regard to which the parties are in conflict as to
their respective rights shall, subject to any reservations which may be
made under Article 39, be submitted for decision to the Permanent
Court ... unless the parties agree, in the manner hereinafter pro-
vided, to have resort to an arbitral tribunal.

It is understood that the disputes referred to above include in par-
ticular those mentioned in Article 36 of the [Court’s] Statute.”

Article 39 (referred to in the above text) applied not only to the chapter
on judicial settlement but also to those on conciliation and arbitration,
and read “a Party, in acceding to the present General Act, may make his
acceptance conditional upon the reservations exhaustively enumerated in
the following paragraph”; those reservations were restricted to three
possibilities and did not include anything related to the Commonwealth
reservation.

12. It is important to note, however, that in the draft of the General
Act judicial settlement (Chapter II) was treated differently from the cases
of conciliation and arbitration, in that resort to the existing institution of
the Permanent Court itself was not new. This indicates that, as far as
resort to the Permanent Court is concerned, the text of the General Act
added nothing new to the existing “optional clause” under the Court’s
Statute. Accession to the General Act under Formula A or B (covering
judicial settlement) was not intended to replace acceptance of the
“optional clause” or to create any obligation with respect to the Court’s
jurisdiction. The States parties to the Court’s Statute remained free at all
times to accept the “optional clause” under the Statute. As far as the
compulsory reference of disputes to the Permanent Court is concerned,
the General Act did not have any real effect and cannot be considered to
impose a new obligation upon those States which acceded to it or to
modify the Court’s jurisdiction which the States had previously accepted.
In other words, the General Act, in its part dealing with judicial settle-
ment (Chapter Il), was not intended to replace or be a substitute for
Article 36, paragraphs | and 2, as a basis for the Court’s jurisdiction.

The Assembly, in parallel with the Resolution mentioned in para-
graph 9 above, adopted on the same day a resolution urging the
Assembly to adopt the General Act.

13. In addition, these provisions regarding judicial settlement show

33
42 AERIAL INCIDENT (SEP. OP. ODA)

that the General Act should have been considered in combination with
the Assembly’s Resolution, mentioned in paragraph 10 above, which was
designed as an appeal to States to accept the compulsory jurisdiction of
the Permanent Court, even with such reservations attached as the States
might deem indispensable. The General Act cannot be considered as
inconsistent with the intended effect of the Resolution — adopted in
parallel and on the same date as the Act. I would like to repeat what
I said in paragraph 7 above in connection with the 1924 Protocol, which
is equally relevant to the General Act, and I quote:

“(T]he drafters of the [1924 Protocol] apparently did not consider
that those States unwilling to adhere to the compulsory jurisdiction
of the Court by accepting the ‘Optional Clause’ of the Statute would
in any case assume anew the same obligation simply by acceding to
the [1924 Protocol].”

14. The General Act of 1928 entered into force on 16 August 1929
after the required number of States (namely, two: Sweden (13 May 1929)
and Belgium (18 May 1929)) had acceded to it in 1929, Other States
followed suit: 23 States altogether have acceded to the General Act
and Latvia’s accession on 17 September 1935 was the last of those. (See
Multilateral Treaties Deposited with the Secretary-General: Status as at
31 December 1999, New York, United Nations, 2000.)

In fact, all 23 States which, in the period of several years after 1928,
acceded to the General Act of 1928 had, prior to that accession, made
declarations under the “optional! clause”. This is shown in the table on
page 43, which is based on the best available information. It is also note-
worthy that the reservations these States attached to their accession to
the General Act were in substance the same as those attached to their
respective declarations accepting the Court’s jurisdiction under the
“optional clause”.

15. India, which, as I have explained, had already adopted the
“optional clause” on 19 September 1929, acceded to the General Act on
21 May 1931, in parallel with Great Britain and other Commonwealth
countries, such as Australia, New Zealand, and Canada (note: Canada’s
accession occurred on | July 1931):

“Subject to the following conditions:

1. That the following disputes are excluded from the procedure
described in the General Act

(iii) Disputes between the Government of [India] and the Govern-
ment of any other Member of the League which is a Member of the

British Commonwealth of Nations, all of which disputes shall be
settled in such a manner as the parties have agreed or shall agree.”

(Note: this reservation was common to all the Commonwealth nations
mentioned above.)

34
43

 

 

State Date of Accession to the Date of Declaration of the
General Act of 1928 Optional Clause
Sweden 13 May 1929 18 March 1926
Belgium 18 May 1929 25 September 1925
Denmark 14 April 1930 28 January 1921
Norway 11 June 1930 6 September 1921/
22 September 1926
Netherlands 8 August 1930 6 August 1921/
22 September 1926
Finland 6 September 1930 3 March 1927
Luxembourg 15 September 1930 1921
Spain 16 September 1930 21 September 1928
Australia 21 May 1931 20 September 1929/
14 March 1922
France 21 May 1931 19 September 1929
Great Britain 21 May 1931 19 September 1929
India 21 May 1931 19 September 1929
New Zealand 21 May 1931 19 September 1929
Canada 1 July 1931 20 September 1929/
28 July 1930
Estonia 3 September 1931 25 June 1928
Italy 7 September 1931 9 September 1929
Greece 14 September 1931 12 September 1929
Ireland 26 September 1931 14 September 1929
Peru 21 November 1931 19 September 1929
Turkey 26 June 1934 26 June 1934
Switzerland 7 December 1934 7 December 1934
Ethiopia 15 March 1935 12 July 1926
Latvia 17 September 1935 10 September 1929

AERIAL INCIDENT (SEP. OP. ODA)

 

(Note: The dates shown in the above table have been taken from the Annual
Reports of the Permanent Court of International Justice.)

On the eve of the outbreak of war in Europe, India (along with the
United Kingdom and some other Commonwealth nations), by means of
a communication received at the Secretariat on 15 February 1939, made
a declaration stating that:

“India will continue, after the [6th August 1939, to participate in
the [General Act] subject to the reservation that, as from that date,
the participation of India will not . . . cover disputes arising out of
events during the war. The participation of India in the General Act,
after the 16th August 1939, will continue, as heretofore, to be subject
to the reservations set forth in the instrument of accession in respect
of India.”

35
44 AERIAL INCIDENT (SEP. OP. ODA)

16. The General Act was revised in 1949 to take account of the new
United Nations system. Since that time not one single State has acceded
to the General Act in its 1949 revised form. On the contrary, some States
have denounced the General Act to which they had previously acceded.

After the Second World War, Pakistan declared, in its notification of
succession dated 30 May 1974 (see United Nations Treaty Collection
Database, update 13 June 2000) to the Secretary-General, that it “con-
tinues to be bound by the accession of British India of the General Act of
1928” and that it “does not, however, affirm the reservations made by
British India”. This is the only positive action taken in the post-war
period by any State in connection with the General Act of 1928.

ok
*

17. I now conclude this extensive discussion of the 1928 General Act
by repeating, as I stated in paragraph 2 above, that 1 agree that the Court
has no jurisdiction to entertain the Application of Pakistan on the basis
of the provisions of Article 17 of the General Act but I come to this con-
clusion for different reasons: namely, not because, as the Court main-
tains, India is presently not a party to the General Act of 1928 as revised
in 1949, but because the Act itself cannot be considered a document that
would confer compulsory jurisdiction upon the Court independently
from or in addition to the “optional clause” under Article 36, para-
graph 2, of the Statute of either the Permanent Court or of the present
Court. The Court’s jurisdiction is conferred only pursuant to Article 36,
paragraphs 1 or 2, of its Statute.

(Signed) Shigeru Opa.

36
